Citation Nr: 1728827	
Decision Date: 07/21/17    Archive Date: 07/27/17

DOCKET NO.  10-47 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for post open reduction internal fixation, displaced right clavicle and shoulder.

2.  Entitlement to a compensable rating for headaches.

3.  Entitlement to a rating in excess of 10 percent for right patellofemoral pain syndrome.

4.  Entitlement to a rating in excess of 10 percent for left shoulder chronic impingement syndrome.

5.  Entitlement to service connection for a sleep disorder.


ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had service from November 1988 to June 2009.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from June 2009 and December 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Board previously considered this appeal in June 2014, and remanded these issues for further development in order to allow for AOJ review of evidence that was not considered by the RO prior to the adjudication of his claim.  After that development was completed, the case returned to the Board for further appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Veteran's appeal must be remanded for further development.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's appeal so that he is afforded every possible consideration.

The Veteran submitted correspondence in April 2012 and stated that his symptoms of the bilateral shoulders, right knee, and headaches have increased in severity since he was last examined in February 2011.  The Board is without the expertise necessary to determine the extent of worsened symptoms exhibited by the Veteran's disabilities.  "VA regulations specifically require the performance of a new medical examination ... [when] 'evidence indicated there has been a material change in a disability or that the current rating may be incorrect.'"  Caffrey v. Brown, 6 Vet. App. 377, 381 (quoting 38 C.F.R. § 3.327(a)) (1994).  

With regard to the Veteran's service connection claim for a sleep disorder, an April 2009 VA examination diagnosed a mild sleep disorder, but did not provide an opinion regarding the etiology of the claimed condition.  The Veteran received another VA examination in February 2011 and the examiner did not provide a diagnosis or medical opinion.  Once VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Furthermore, the VA examination medical opinions failed to provide an adequate rationale to support the conclusion.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (a medical opinion must "support its conclusion with an analysis that the Board can consider and weigh against contrary opinions[;]" see also Nieves-Rodriguez, 22 Vet.App. 295, 304 (2008) (concluding that a medical opinion is not entitled to any weight if it does not contain a rationale that adequately connects data and conclusions).  Without further clarification, the Board is without medical expertise to determine the nature and etiology of the claimed sleep disorder.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

Accordingly, these issues are REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to assess the current nature and severity of the service-connected right knee.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  

Specifically, the examiner is requested to test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for the right knee.  The examiner should also note any flare-ups to include describing, if possible, any additional degrees of limited motion during these flare-ups, or due to such factors as pain, pain on motion, weakness, incoordination, or fatigability.  If the examiner is unable to conduct the required testing or concludes that the required testing is unnecessary, he or she should explain why that is so.

All opinions provided should include a complete rationale regarding the functional impairments of the Veteran's service-connected right knee disability.  

2.  Schedule the Veteran for a VA examination to assess the current nature and severity of the service-connected bilateral shoulder disability.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  

Specifically, the examiner is requested to test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for the shoulders.  The examiner should also note any flare-ups to include describing, if possible, any additional degrees of limited motion during these flare-ups, or due to such factors as pain, pain on motion, weakness, incoordination, or fatigability.  If the examiner is unable to conduct the required testing or concludes that the required testing is unnecessary, he or she should explain why that is so.

All opinions provided should include a complete rationale regarding the functional impairments of the Veteran's service-connected bilateral shoulder disability.  

3.  Schedule the Veteran for a VA examination to assess the current nature and severity of the service-connected headache disability.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  

All opinions provided should include a complete rationale regarding the functional impairments of the Veteran's service-connected headache disability.  

4.  Schedule the Veteran for an examination in order to determine the nature and etiology of any currently diagnosed sleep disorder.  The examiner should note in the examination report that the claims file and the Remand have been reviewed.

Following review of the claims file, the examiner should provide an opinion on the following:

a)  Identify whether the Veteran has a currently diagnosed sleep disorder, and determine whether it is at least as likely as not (50 percent probability or greater) that any current sleep disorder is related to service.

For all opinions provided the examiner must provide a rationale (i.e., why or why not).  If the examiner is unable to offer any of the requested opinions, it is essential that the he or she offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

5.  After reviewing the examination reports for compliance with this order, undertaking any additional development deemed appropriate, and giving the Veteran full opportunity to supplement the record, adjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If the benefit sought on appeal remains denied, the Veteran should be furnished with a supplemental statement of the case and be afforded the opportunity to respond before the record is returned to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


